UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6440



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRYL HAMLIN, a/k/a Daryl Hamlin,

                                             Defendant - Appellant.



                             No. 02-6813



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRYL HAMLIN, a/k/a Daryl Hamlin,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-00-136-A)


Submitted:   July 25, 2002                 Decided:   August 1, 2002
Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


No. 02-6440 dismissed and No. 02-6813 affirmed by unpublished per
curiam opinion.


Darryl Hamlin, Appellant Pro Se. James L. Trump, William Edward
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       In    No.   02-6440,    Darryl   Hamlin   seeks   to    appeal   from    the

district court’s denial of his September 2001, motion for leave to

file a late appeal from his criminal judgment entered in September

2000.       Because Hamlin’s notice of appeal is untimely, we dismiss

this appeal for lack of jurisdiction.

       The time periods for filing notices of appeal are governed by

Fed.    R.     App.   P.     4.    These     periods     are    “mandatory      and

jurisdictional.”       United States v. Raynor, 939 F.2d 191, 197 (4th

Cir. 1991).        Defendants in criminal proceedings have ten days

within which to file in the district court notices of appeal from

judgments or final orders.              Fed. R. App. P. 4(b).           The only

exceptions to the appeal period are when the district court extends

the time to appeal “[u]pon a showing of excusable neglect.”                    Id.

       The district court’s order denying Hamlin’s motion to file a

late appeal was entered on October 25, 2001; his notice of appeal

was filed on March 4, 2002.             Hamlin’s failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of his appeal.

Accordingly, dismiss Appeal No. 02-6440 for lack of jurisdiction.

       In No. 02-6813, Hamlin appeals from the district court’s order

denying his motions for transcripts and for discovery.                   We have

reviewed the record and the district court’s opinion and find no

reversible error.          Accordingly, we affirm on the reasoning of the


                                         3
district court. See United States v. Hamlin, No. CR-00-136-A (E.D.

Va. Apr. 26, 2002).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                            No. 02-6440 - DISMISSED

                                            No. 02-6813 - AFFIRMED




                                       4